IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CHARLES MONTALVO,                       : No. 584 EAL 2014
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
           v.                           :
                                        :
                                        :
DAVID MARCIAL, ESQUIRE AND THE          :
MARCIAL LAW FIRM,                       :
                                        :
                  Respondents           :


                                    ORDER


PER CURIAM

     AND NOW, this 10th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.